            Case 3:21-cv-01574-AGT Document 14-1 Filed 03/24/21 Page 1 of 4




 1   Karen Barth Menzies (SBN 180234)
     kbm@classlawgroup.com
 2   Jeffrey B. Kosbie (SBN 305424)
 3   jbk@classlawgroup.com
     GIBBS LAW GROUP LLP
 4   505 14th Street, Suite 1110
 5   Oakland, California 94612
     Telephone: (510) 350-9700
 6   Fax: (510) 350-9701
     www.classlawgroup.com
 7
 8   Attorneys for Defendant Michaela Higgins
 9
                        IN THE UNITED STATES DISTRICT COURT
10
11                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                              SAN FRANCISCO DIVISION
13
14   DR. HERMAN TULL, PH.D., et al.,            Case No. 3:21-cv-01574-AGT

15                Plaintiffs,                   DECLARATION OF KAREN BARTH
16                                              MENZIES IN SUPPORT OF
                v.                              ADMINISTRATIVE MOTION TO
17                                              EXTEND TIME TO RESPOND TO THE
     MICHAELA HIGGINS,                          COMPLAINT
18
19                Defendant.
20
21
22
23
24
25
26
27
28


         MENZIES DECL. ISO MOT. TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                 CASE NO. 3:21-cv-01574
               Case 3:21-cv-01574-AGT Document 14-1 Filed 03/24/21 Page 2 of 4




 1            I, Karen Barth Menzies, declare as follows:
 2            1.    I am an attorney licensed to practice in this Court. I make this declaration in
 3   support of Defendant’s Administrative Motion to Extend Time to Respond to the
 4   Complaint.
 5            2.    I make this statement on my own personal knowledge, and if called to
 6   testify, I could and would testify competently thereto, except where I make a statement
 7   on information and belief, in which case I am informed and believe the statement to be
 8   true.
 9            3.    I am a partner in the law firm of Gibbs Law Group LLP (“GLG”), counsel for
10   Defendant in this matter.
11            4.    Plaintiffs filed this case on March 5, 2021. Dkt. No. 1. On the same day,
12   counsel for Plaintiffs filed the Complaint in Jasha Tull v. Michaela Higgins, Case No.
13   4:21-cv-05166-DMR (N.D. Cal.) (hereinafter “Tull v. Higgins”). On March 8, 2021,
14   Plaintiffs served the Complaint in this case and Tull v. Higgins on Defendant Michaela
15   Higgins.
16            5.    Defendant Michaela Higgins called me on March 9, 2021, the day after she
17   was served with the complaints, to discuss the cases and our firm’s potential
18   representation of her. Ms. Higgins informed me that she was served at home late in the
19   evening on March 8. She was surprised by this, especially because she did not know that
20   anyone had this relatively new home address for her.
21            6.    At the time of our March 9 call, Ms. Higgins did not have legal
22   representation and was not expecting to be sued. During that call, I informed Ms. Higgins
23   that we would review the cases and determine whether we could represent her.
24            7.    Over the next several days following that call, I reviewed the extensive
25   factual information provided by Ms. Higgins and did legal research regarding potential
26   defenses, aided by Jeffrey Kosbie, an associate at GLG. In addition, I discussed the cases
27   with other attorneys at GLG.
28

                                               1
             MENZIES DECL. ISO MOT. TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                     CASE NO. 3:21-cv-01574
               Case 3:21-cv-01574-AGT Document 14-1 Filed 03/24/21 Page 3 of 4




 1            8.    On Monday, March 15, I contacted potential co-counsel to assist with
 2   representing Ms. Higgins. I had calls with potential co-counsel on Monday and Friday of
 3   that week to discuss the cases and potential representation of Ms. Higgins.
 4            9.    Around 4:00 pm on March 23, 2021, I called Christian Molnar, the lead
 5   attorney for Plaintiffs, to inform him that we were discussing potential representation of
 6   Ms. Higgins in both cases and to request a 30-day extension of time to file a response in
 7   this case and Tull v. Higgins. Mr. Molnar did not pick up his phone, and his mailbox was
 8   full.
 9            10.   Following my phone call, at 4:09 pm on March 23, I emailed Mr. Molnar to
10   request a 30-day extension. My email explained that “[w]e are reviewing the case[s], but
11   do not represent [Ms. Higgins] at this time” and requested a 30-day extension of time to
12   respond to give Ms. Higgins time to obtain representation. See Exhibit A.
13            11.   At 6:08 pm, I received a reply email from Tyler Summers, stating that
14   Plaintiffs would not stipulate to an extension for Ms. Higgins and would decline further
15   communications absent evidence of a signed retainer agreement. See Exhibit B.
16            12.   After receiving Mr. Summers’s response, I spoke on the phone with
17   Hamilton Arendsen, a partner at the firm representing Plaintiffs. Mr. Arendsen assured
18   me that his office typically agrees to an extension of time to respond to a complaint as a
19   matter of course. After I informed Mr. Arendsen of Mr. Summers’s email, however, Mr.
20   Arendsen let me know that he would inquire about it.
21            13.   Around 7:40 pm on March 23, Mr. Arendsen returned my call to confirm that
22   Plaintiffs’ Counsel would not agree to the requested extension. Mr. Arendsen told me that
23   he had spoken with Mr. Molnar who agreed that they would typically grant such an
24   extension, however Mr. Molnar explained that he was not authorized by the client to
25   grant an extension in these cases.
26            14.   Ms. Higgins’s deadline to respond to the two complaints filed against her is
27   currently March 29, 2021.
28

                                               2
             MENZIES DECL. ISO MOT. TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                     CASE NO. 3:21-cv-01574
            Case 3:21-cv-01574-AGT Document 14-1 Filed 03/24/21 Page 4 of 4




 1         15.    Ms. Higgins will be prejudiced if the requested extension of time is not
 2   granted. This case involves several complex legal and factual issues, and GLG continues
 3   to discuss the case and potential representation of Ms. Higgins with potential co-counsel
 4   and with Ms. Higgins. In addition, Ms. Higgins has provided numerous documents to
 5   counsel, which counsel continues to review. Without the requested extension of time, Ms.
 6   Higgins will be unable to secure counsel to represent her, and counsel will be unable to
 7   prepare a response.
 8         16.    Ms. Higgins acted diligently in seeking counsel, and counsel has acted
 9   diligently in reviewing the case to ensure that counsel can competently represent Ms.
10   Higgins before agreeing to do so. In light of Plaintiffs’ refusal to agree to an extension,
11   GLG has agreed to represent Ms. Higgins for the limited purpose of moving the Court for
12   an extension of time to answer or otherwise respond to the Complaints. GLG continues to
13   discuss potential representation of Ms. Higgins as to all matters.
14         17.    No previous extension of time has been requested or granted.
15         18.    Plaintiffs will not be prejudiced by the requested extension of time.
16         19.    The requested time modification will not impact any underlying schedule for
17   the action. The Court has set an initial Case Management Conference for June 4, 2021,
18   with an initial case management statement due on May 28, 2021. The requested
19   extension would result in a deadline of April 28, 2021 to answer or otherwise respond to
20   the complaints.
21         I declare under penalty of perjury under the laws of the United States and the
22   State of California that the foregoing is true and correct, executed this 24th day of March,
23   2021, in La Quinta, California.
24
25
26                                            /s/ Karen Barth Menzies
                                              Karen Barth Menzies
27
28

                                            3
          MENZIES DECL. ISO MOT. TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                  CASE NO. 3:21-cv-01574
